    Case 3:19-cv-02901-M Document 1 Filed 12/09/19               Page 1 of 38 PageID 1



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


F.M., an individual;
                           Plaintiff

              -against-                          CIVIL ACTION NO: FY

BEST WESTERN INTERNATIONAL, INC.;                PLAINTIFF’S COMPLAINT
HYATT HOTELS CORPORATION; AND                    JURY TRIAL DEMANDED
RED LION HOTELS CORPORATION
                          Defendants


                                        COMPLAINT

               COMES NOW the Plaintiff F.M., by and through her undersigned counsel, and

respectfully submits her complaint for damages against Defendants, and makes the following

averments.

                                       INTRODUCTION

       1.      For years, sex trafficking ventures have brazenly operated in and out of hotels

throughout this country.     Criminals parade their misconduct openly on hotel properties

throughout the United States while the hotels and hospitality industry remain willfully blind to

the criminal misconduct so that they may continue to earn a profit at the expense of human life,

human rights, and human dignity.

       2.      Best Western International, Inc. (hereinafter “Best Western”), Hyatt Hotels

Corporation (hereinafter “Hyatt”), and Red Lion Hotels Corporation (hereinafter “RLH”)

(collectively “the Defendants”) know, and have known for more than a decade, that sex

trafficking repeatedly occurs under their flag throughout the country. Rather than taking timely

and effective measures to thwart this epidemic, Best Western International, Inc., Hyatt
    Case 3:19-cv-02901-M Document 1 Filed 12/09/19                  Page 2 of 38 PageID 2



Corporation, and Red Lion Hotels Corporation have instead chosen to ignore the open and

obvious presence of sex trafficking on their hotels, enjoying the profit from rooms rented for this

explicit and apparent purpose.

       3.      This action for damages is brought by the Plaintiff a survivor of sex trafficking

(hereinafter identified by her initials “F.M.”) under the federal William Wilberforce Trafficking

Victims Protection Reauthorization Act of 2008 (hereinafter “TVPRA”).

       4.      F.M. was first trafficked for commercial sex at the age of four (4) in Irving, Texas

by her father, who sold F.M. to traffickers to sustain his drug addiction. From the age of four (4)

until the age of eighteen (18), F.M. was trafficked to pedophilic buyers of commercial sex and

brutally abused at the Best Western® Plus DFW Airport Suites and the Best Western® Irving Inn

& Suites at DFW Airport in Irving, Texas, as well as the Hyatt® House Dallas/Frisco in Frisco,

Texas. F.M. was forced to participate in vaginal, oral and anal intercourse. By the time she was

twenty (20) years old, F.M. was in the possession of her third trafficker and being trafficked at

America’s Best Value Inn® Irving/Dallas in Irving, Texas. Since the impressionable age of four

(4) and throughout her minor and young adult years, F.M. was trafficked to paying pedophiles

and strangers in the Defendants’ facilities, as the Defendants did nothing but profit.

       5.      The Plaintiff now brings this action for damages against the Defendants listed

herein. The Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited from facilitating

a venture that it knew, or at the very least should have known, to be engaging in sex trafficking in

violation of 18 U.S.C. § 1591(a).

       6.      F.M. was advertised on Craigslist.com against her will, physically tortured, and

then sexually exploited under duress at the Defendants’ hotels in Texas, including: Best

Western® Plus DFW Airport Suites, Hyatt® House Dallas/Frisco, the Best Western® Irving Inn &



                                                 2
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                Page 3 of 38 PageID 3



Suites at DFW Airport, and the America’s Best Value Inn® Irving/Dallas.

         7.       As a direct and proximate result of the Defendants’ consistent refusals to prevent

or stop human trafficking on their hotel properties, F.M. was sex trafficked, sexually assaulted,

sexually exploited, and victimized repeatedly at the Defendants’ hotels.

         8.       The Plaintiff brings this action pursuant to the Trafficking Victims Protection

Reauthorization Act 18 U.S.C. §1595, against the Defendants who enabled, harbored, held,

facilitated, and financially benefited from the sex trafficking venture in which F.M. was

trafficked, sexually exploited, and brutally victimized in violation of 18 U.S.C. §1591 (a).

                                                      PARTIES

         9.        The Plaintiff, having moved to proceed anonymously 1 and herein identified by

her initials F.M., was first trafficked at the age of four (4) years old until age twenty-six (26)

throughout Texas for the purposes of commercial sex. The Plaintiff is a victim of trafficking

pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C. §1591 (a), and a victim of a “severe form of

trafficking” as it is defined under 22 U.S.C §7102 (14). The Plaintiff resides in Tarrant County,

Texas.

         10.      Defendant Best Western International, Inc. (hereinafter “Best Western”) is one of

the largest hotel companies in the world offering public lodging services directly or through its

affiliates, subsidiaries, and franchisees. It is an Arizona corporation headquartered in Phoenix,

Arizona. Best Western International, Inc. may be served with service of process by serving its

registered agent The Prentice Hall Corporation System, Inc. at 2338 West Royal Palm Road,

Suite J, Phoenix, AZ 85021.

1 Contemporaneously with the Complaint, Plaintiff F.M. filed a Motion for Protective Order and Leave to Proceed Anonymously
with Memorandum in Support based upon the nature of the allegations in the instant Complaint, which are of an inherently
intimate and personal nature. That motion is pending. Undersigned Counsel will provide her identity to counsel for the
Defendants upon proper effectuation of service.



                                                            3
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                               Page 4 of 38 PageID 4



               a. Best Western® brand hotels are Best Western Hotels.

               b. As a hotel operator, Defendant Best Western controls the training and policies

                    for its branded properties including the Best Western® hotels where F.M. was

                    trafficked. Defendant Best Western represents that it considers guest safety and

                    security important and requires the hotels in its portfolio to comply with Best

                    Western brand standards and all local, state, and federal laws. 2

               c. By and through its relationship with the staff at the Best Western® Plus where

                    F.M. was trafficked, and the hotel guest perpetrator who trafficked F.M. at Best

                    Western® hotels, Defendant Best Western knowingly benefited, or received

                    anything of value, from its facilitation of, or participation in, a venture which it

                    knew or should have known to engage in sex trafficking.

               d. Best Western receives a percentage of the gross room revenue from the money

                    generated by the operations of all Best Western Plus® hotels, including a

                    percentage of the revenue generated from the rate charged for the rooms in

                    which the Plaintiff was sex trafficked.

               e. Best Western owns, supervises, and/or operates the Best Western® Plus DFW

                    Airport Suites located at 5050 West John Carpenter Freeway and the Best

                    Western® Irving Inn & Suites at DFW Airport located at 4110 Airport Freeway

                    in Irving, Texas.

               f.   Best Western is subject to the jurisdiction of this Court because it regularly

                    transacts business in Texas, operates dozens of hotels in Texas, including the

                    Best Western® Plus DFW Airport Suites and Best Western® Irving Inn & Suites

2 Best Western International Human Rights Policy, https://www.bestwestern.com/en_US/about/press-media/best-western-human-
rights-policy.html (last visited Nov. 20, 2019).



                                                           4
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                  Page 5 of 38 PageID 5



                    at DFW Airport, contracts to supply services in Texas, caused indivisible

                    injuries to the Plaintiff in Texas, and profited from an illegal sex trafficking

                    venture at the Best Western® Plus DFW Airport Suites and Best Western® Irving

                    Inn & Suites at DFW Airport.

         11.       Defendant Hyatt Corporation (hereinafter “Hyatt”) is another of the largest hotel

companies in the world offering public lodging services directly or through its affiliates,

subsidiaries, and franchisees. It is a Delaware corporation headquartered in Chicago, Illinois and

can be served by its registered agent United States Corporation Company, 251 Little Falls Drive,

Wilmington, DE 19808.

               a. Hyatt® House brand hotels are Hyatt Hotels.

               b. As a hotel operator, Defendant Hyatt controls the training and policies for its

                    branded properties, including the Hyatt House® hotel where F.M. was trafficked.

                    Defendant Hyatt represents that it considers guest safety and security important

                    and requires the hotels in its portfolio to comply with Hyatt brand standards and

                    all local, state, and federal laws. 3

               c. By and through its relationship with the staff at the Hyatt House® where F.M.

                    was trafficked and the perpetrator who trafficked F.M. at the Hyatt House®

                    while registered as a guest there, Defendant Hyatt knowingly benefited, or

                    received anything of value, from its facilitation of, or participation in, a venture

                    which it knew or should have known to engage in sex trafficking.

               d. Hyatt receives a percentage of the gross room revenue from the money

                    generated by the operations of Hyatt House® hotels, including a percentage of

3About Hyatt: Corporate Responsibility – Human Rights, https://about.hyatt.com/en/hyatt-thrive/human-rights.html (last visited
Nov. 20, 2019).



                                                              5
    Case 3:19-cv-02901-M Document 1 Filed 12/09/19                   Page 6 of 38 PageID 6



                the revenue generated from the rate charged for the rooms in which the Plaintiff

                was sex trafficked.

             e. Hyatt owns, supervises, and/or operates the Hyatt® House Dallas/Frisco located

                at 2875 Parkwood Blvd, Frisco, TX 75034.

             f. Hyatt is subject to the jurisdiction of this Court because it regularly transacts

                business in Texas, operates dozens of hotels in Texas, including the Hyatt

                House® in Frisco, Texas, contracts to supply services in Texas, caused

                indivisible injuries to the Plaintiff in Texas, and profited from an illegal sex

                trafficking venture at the Hyatt House® in Frisco, Texas.

       12.     Defendant Red Lion Hotel Corporation (“RLH Corporation”) is a hotel company

offering public lodging services directly or through its affiliates, subsidiaries, and franchisees. It

is a Washington corporation and can be served by its registered agent Corporate Creations

Network, West 505 Riverside Avenue #500, Spokane, WA, 99201.

             a. Defendant Red Lion Hotel Corporation is the successor entity to Vantage

                Hospitality Group, Inc. and retains successor liability for the wrongful acts of

                the predecessor.

             b. America’s Best Value Inn® brand hotels are RLH Corporation Hotels.

             c. As a hotel operator, Defendant RLH Corporation controls the training and

                policies for its branded properties including the America’s Best Value Inn®

                where F.M. was trafficked. Defendant RLH Corporation represents that it

                considers guest safety and security important and requires the hotels in its

                portfolio to comply with RLH Corporation brand standards and all local, state,




                                                  6
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                  Page 7 of 38 PageID 7



                    and federal laws. 4

               d. Through its relationship with the staff at the America’s Best Value Inn® where

                    F.M. was trafficked and the perpetrator who trafficked F.M. at America’s Best

                    Value Inn® hotels while registered as a guest there, Defendant RLH Corporation

                    knowingly benefited or received something of value from its facilitation of or

                    participation in a venture which it knew or should have known had engaged in

                    sex trafficking.

               e. RLH Corporation receives a percentage of the gross room revenue from the

                    money generated by the operations of America’s Best Value Inn® hotels,

                    including a percentage of the revenue generated for the rate charged on the hotel

                    guest rooms in which the Plaintiff was sex trafficked.

               f. RLH Corporation owns, supervises, and/or operates the America’s Best Value

                    Inn® Irving/Dallas located at 2611 West Airport Freeway in Irving, Texas.

               g. RLH Corporation is subject to the jurisdiction of this Court because it regularly

                    transacts business in Texas, operates dozens of hotels in Texas, including the

                    America’s Best Value Inn® Irving/Dallas, contracts to supply services in Texas,

                    caused indivisible injuries to the Plaintiff in Texas, and profited from an illegal

                    sex trafficking venture at the America’s Best Value Inn® Irving/Dallas.

         13.       Whenever reference is made in this Complaint to any act, deed or conduct of the

Defendants, the allegation is that the Defendants engaged in the act, deed, or conduct by or

through one or more of their officers, directors, agents, employees, or representatives who was

4See RLH Corporation Announces Collaboration With National Safe Place Network to Provide for Youth in Need of Immediate
Help and Safety Americas Best Value Inn is the first national hotel sponsor of the program, Red Lion Hotels Corporation, April
22, 2019 https://www.globenewswire.com/news-release/2019/08/22/1905438/0/en/RLH-Corporation-Announces-Collaboration-
With-National-Safe-Place-Network-to-Provide-for-Youth-in-Need-of-Immediate-Help-and-Safety.html (last visited Dec. 9,
2019).



                                                              7
    Case 3:19-cv-02901-M Document 1 Filed 12/09/19                  Page 8 of 38 PageID 8



actively engaged in the management, direction, control, or transaction of the ordinary business

and affairs of the Defendants.

                                 JURISDICTION AND VENUE

       14.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because this

action arises under the Constitution, laws, or treaties of the United States (with an amount in

controversy that exceeds $75,000.)

       15.       Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claims asserted in this action, including the

Defendants’ misconduct and omissions, occurred in the judicial district where this action is

brought.

                        SEX TRAFFICKING UNDER FEDERAL LAW

           16.   Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the

  recruitment, harboring, transportation, provision, obtaining, patronizing, or soliciting of a

  person for the purposes of a commercial sex act and in which the commercial sex act is

  induced by force, fraud, or coercion.” This definition combines the three elements of sex

  trafficking as a criminal offense: the act, the means, and the purpose.

           17.   To best understand the mechanism by which sex trafficking ventures are

  prohibited by federal criminal law, it’s best to address these elements in the reverse. Sex

  trafficking is slavery for the purpose of commercial sex, a lens on the already existing crimes

  prohibited by 18 U.S.C. § 1589 and §1590. The crime of slavery can then be divided into the

  two (2) elements remaining: the act and the means. The act is the “harboring, transporting,

  providing, or obtaining,” of forced labor, codified as a violation of 18 U.S.C. §1590, while the

  means is labor “obtained or provided by force, fraud or coercion” and is codified as a violation



                                                 8
      Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                  Page 9 of 38 PageID 9



    of 18 U.S.C. §1589.

             18.   Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA

    under 22 U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is

    nevertheless a long-recognized and familiar atrocity.

             19.   Pursuant to 18 U.S.C. §1591(a), all who knowingly provide or obtain commercial

    sex that was provided or obtained through force, fraud, and coercion are guilty of sex

    trafficking. This includes, at a minimum, both the ‘traffickers’ who recruit, harbor, transport,

    and provide individuals for forced commercial sex work and the ‘Johns’ or ‘buyers’ who

    obtain, solicit, or patronize forced commercial sex work. 5

                                           FACTUAL ALLEGATIONS

        A.          THE HOSPITALITY INDUSTRY’S PARTICIPATION IN THE SEX
                                          TRAFFICKING INDUSTRY

“75% of survivors responding to Polaris’s survey reported coming into contact with hotels at some point

during their exploitation…Unfortunately, 94% also disclosed that they never received any assistance,

concern, or identification from hotel staff.”

                                                                                                 -The Polaris Project 6

         20.       Human trafficking is the world's fastest growing crime. 7 While the term ‘human

trafficking’ incorporates all forced labor, the sex trafficking industry alone pulls in an estimated

$99 billion each year making it the second largest illicit crime industry behind only the sale of all

illegal drugs. 8


5 While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as the ‘Johns’,
‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are ‘traffickers’.
6 Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-motels-recommendations (last

visited June 19, 2019).
7
   Human Trafficking is the World’s Fastest Growing Crime, THE ADVISORY BOARD (May 22, 2017, 9:30 AM),
https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.
8 Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION (May 24, 2014),




                                                              9
    Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                  Page 10 of 38 PageID 10



         21.       Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage,

and other forms of coercion to compel adults and children to engage in commercial sex acts

against their will.

         22.       The hospitality industry plays a crucial role in the sex trade. 9                     The trope of the

“no-tell motel” is certainly not a new one. Hotels have long profited from their reputations as

havens of privacy and discretion for the offending. Hotels offer anonymity and non-traceability,

making them ideal venues for crime and sex trafficking in particular.

         23.       According to National Human Trafficking Hotline statistics, hotels are the top-

reported venue, even over commercial front brothels, where sex trafficking acts occur. 10

Traffickers and buyers alike frequently use hotel rooms to exploit victims.

         24.       Traffickers use hotels as the hub of their operations. Inside, the victims are

harbored, raped, assaulted, and forced to service buyers who come to the hotel solely to purchase

sex. This is referred to as an ‘in call’.

         25.       Hotels are also the venue of choice for buyers seeking an ‘out call,’ wherein the

buyer rents a hotel room and the trafficker delivers the victim to the buyer’s room to complete

the sordid transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those

purchasing sex) typically choose to engage in trafficking away from their home, naturally

leading to the increased involvement of hotels. In New York City alone, 45% of all reported

sexual exploitation took place in hotels, including the Ritz Carlton and the Plaza. 11

         26.       The problem is industry wide. In the United States, as much as 63% of all

http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm.
9 Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
10 National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016), https://polarisproject.org/resources/2016-hotline

statistics.
11 Giovanna L. C. Cavagnaro, Sex Trafficking: The hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.




                                                             10
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                               Page 11 of 38 PageID 11



trafficking incidents happen in hotels ranging from luxury to economy. 12 Even estimates by

attorneys for the hospitality industry indicate that eight (8) out of ten (10) arrests for human

trafficking occur in or around hotels. 13

         27.       Due to the overall complacency of the hospitality industry on addressing the

issue, hotels are the venue of choice for sex trafficking. 14 Traffickers and buyers capitalize on

the hotel industry’s general refusal to adopt and enforce companywide anti-trafficking policies

from the corporate to the property level, train staff on what to look for and how to respond,

and/or establish safe and secure reporting mechanisms for those at the point of sale.

         28.       Every day, thousands of hotel employees witness manifestations of sex trafficking

and commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent,

identify and thwart sexual exploitation where it is most likely to occur.

         29.       But aside from their unique position in this epidemic, hotels and motels have the

highest obligation to protect their guests from known dangers, including sex trafficking and

sexual exploitation, and should be held accountable when they fail to comply. As aptly stated in

a publication by the Cornell University School of Hospitality, “the hospitality industry is

undoubtedly involved in the sex trafficking industry…and therefore has an inherent

responsibility to deter the crime and can be liable for failing to do so.” 15

         30.       Training hotel staff to identify the signs of sex trafficking and sexual exploitation

is a critical and obvious legal obligation for the hospitality industry. The presence of sex



12 Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL HOSPITALITY REPORT,
15(15), 3-10 (2015).
13 Rich Keating, Human Trafficking: What It Is And How It Impacts The Hospitality Industry, Presentation

Delivered At AHIA Sprint Conference 2013, Washington, D.C., available at
http://www.ahiattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last visited Mar. 1, 2019).
14
   Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19, 2019).
15 Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.




                                                            11
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                               Page 12 of 38 PageID 12



trafficking and sexual exploitation in a hotel is frequently an obvious occurrence and, although

unutilized, underutilized, or ineffectively utilized, numerous well-researched trainings and

toolkits have been published for the hotel industry over the last decade to help hotel staff in

every position to identify the signs. 16

         31.       From check-in to check-out there are a number of indicators that traffickers and

their victims exhibit during their stay at a hotel. With proper training and the implementation of

reasonable security measures, hospitality companies could prevent regular sex trafficking under

their flag.

         32.       Obvious signs of sex trafficking at a hotel may include: an excess of condoms in

rooms, individuals carrying or flashing large amounts of cash, excessive amounts of cash stored

in the room, renting two (2) rooms next door to each other, declining room service for several

consecutive days, significant foot traffic in and out of room(s), men traveling with multiple

women who appear unrelated, women known to be staying in rooms without leaving, women

displaying physical injuries or signs of fear and anxiety, guests checking in with little or no

luggage, hotel guests who prevent another individual from speaking for themselves, or a guest

controlling another’s identification documents. 17

         33.       Obviously, hotel staff who have undergone training are more aware of sex

trafficking when it happens and are more willing to report it than hotel staff who have not been

trained. 18 Thus, hospitality companies are obligated to adopt policies and procedures related to

sex trafficking and to enforce these policies and procedures as brand standard through to the

16   DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:
https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.
17 Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their

Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University School of Law (2015),
https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
18 Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL

OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.




                                                            12
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                Page 13 of 38 PageID 13



property level.

            34.    Hospitality companies can and should mandate that all staff working at all hotel

properties across their brand complete sex trafficking training. 19

            35.    In 2008, 18 U.S.C. § 1595 effectively required all companies with a peculiar

proximity to human trafficking to use reasonable measures and conduct proactive audits to

ensure that they were not profiting from what they should know are human trafficking ventures.

            36.    The hospitality industry has been cognizant of their role and responsibilities in the

sex trafficking industry for years.

            37.    In 2012, an anti-trafficking coalition alerted Defendants Choice Hotels of the

likelihood of sex trafficking during the London Olympics, and inquired about the companies

anti-trafficking policies, while urging immediate action regarding trafficking. 20

            38.    Choice Hotels claims it has supported the anti-trafficking group Polaris since

2010 and in a partnership with EPCAT ((End Child Prostitution, Pornography and Trafficking of

Children for Sexual Purposes)) developed a training module in 2010 for hotel management and

staff. 21

            39.    A number of nationwide campaigns recognized the acute issue of human

trafficking in the hotel industry and the lack of internal policies to address the issue, and took

initiative as early as 1997 with the United Nations Blue Heart Campaign and domestically in

2010 with the Department of Homeland Security’s Blue Campaign. 22                             These efforts sought to


19 Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their Employees, The
Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015), https://cseinstitute.org/wp-
content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
20 Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and Hospitality

Companies,         Christian       Brothers       Investment      Services,       CBIS,          http://cbisonline.com/us/wp-
content/uploads/sites/2/2012/09/FINAL_OlympicsReport_9_28.pdf (last visited June 19, 2019).
21
   Human Rights Policy, CHOICE HOTELS, https://www.choicehotels.com/about/responsibility/human-rights-policy (last visited
June 6, 2019).
22   DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),



                                                             13
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                       Page 14 of 38 PageID 14



educate both the public and private sectors on identifying and combatting human trafficking,

including the hospitality industry and both campaigns released online resources and toolkits

publicly accessible to any entity concerned with human trafficking. 23

        40.     Hospitality companies have both the power and responsibility to make sex

trafficking difficult for the offenders. Yet, they either repeatedly fail to heed the call or

repeatedly fail to execute their own policies. Instead, each continues to facilitate these crimes at

its hotels, content to direct its efforts solely to profit and the bottom line.

       B.         THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

        41.     Hotel brands or flags lend their name and likeness to third party owners, while the

building and operations are run by a franchisee or a third party management company under the

brands’ control. In return, the parent brand exchanges the high risk that is inherent in owning an

asset like a hotel for the low risk associated with owning a contract or franchise agreement and

still profits from putting heads in beds.

        42.     The average consumer does not see this relationship. The parent brand gives the

local property its identity. It provides signage on and in front of the building that assures

customers that if they check into that hotel they can expect the standards consistent with the

parent hotel brand. The same brand is emblazoned on everything in the hotel, from the pens in

the bedside tables to the staff uniforms at the front desk.

        43.     In addition to brand recognition, a marketing organization, hotel listings in the

Global Distribution System (GDS) and other online travel agency databases, the brand provides

the local hotel with access to its brand wide central reservation system, 800 number, revenue



https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
23 Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY, https://www.dhs.gov/blue-

campaign/hospitalityindustry (last visited June 19, 2019).



                                                     14
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                              Page 15 of 38 PageID 15



management tools, world-class loyalty programs and a website.                           Thus, booking and room

reservations are controlled by the corporate parent brand. 24

         44.      The local hotel typically pays around 10% of their total revenue back to the parent

hotel brand and is required to develop and maintain the property in accordance with the parent

brand’s standards as they are laid out in the franchise agreement.

         45.      The parent brand may enforce these standards through periodic inspections and

even terminate the contract or franchise agreement if the local hotel is found to be inadequate.

This right of the parent hotel brand to enforce their brand standards is also their responsibility.

         46.      At the time of the incidents alleged herein Defendant Choice Hotels owned and

controlled the Quality Inn® brand.

         47.      Parent hotel brands may kick delinquent hotels out of their system but since it is

at the expense of terminating their royalty payments it is done sparingly.

                 C.        THE DEFENDANTS’ WILLFUL BLINDNESS TO SEX
                                  TRAFFICKING AT THEIR HOTELS
         48.        Defendants Best Western International, Inc., Hyatt Corporation, and Red Lion

Hotels Corporation have been on notice of repeated incidences of sex trafficking occurring at

their Best Western ®, Hyatt®, and America’s Best Value Inn® hotels yet they failed to take the

necessary action to prevent sex trafficking and still persist in failing to take the necessary action

to prevent or stop sex trafficking at their hotels.

         49.      BEST WESTERN INTERNATIONAL (“Best Western”):

               a. Defendant Best Western controls, owns, supervises, or operates the Best

                   Western® Plus DFW Airport Suites located at 5050 West John Carpenter


24Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10, 2018)
https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.



                                                           15
Case 3:19-cv-02901-M Document 1 Filed 12/09/19              Page 16 of 38 PageID 16



           Freeway and Best Western® Irving Inn & Suites at DFW Airport located at 4110

           Airport Freeway.

      b. Best Western failed to implement and enforce any of their own policies and

           protect Plaintiff F.M. from being trafficked.

      c. Founded in 1946, Best Western represents that they have more than seventy-

           three (73) years of experience in managing successful brands. From all of their

           Best Western® properties, Defendant Best Western receives an application fee, a

           lump sum payment, royalties, and other ongoing financial benefits.

      d. Defendant Best Western knew or should have known that the Best Western®

           where Plaintiff F.M. was trafficked for commercial sex was an area known for a

           high incidence of crime and prone to sex trafficking activity on and around the

           hotel premises, including when Plaintiff F.M. was trafficked.

      e. Despite having knowledge of the extensive prostitution and sex trafficking that

           occurs at hotels and specifically their hotels, Defendant Best Western has

           repeatedly failed to thwart these activities.

      f.    Defendant Best Western can exercise control over Best Western® hotels by:

              i. distributing information to assist employees in identifying human

                  trafficking;

             ii. providing a process for escalating human trafficking concerns within the

                  organization;

             iii. requiring all employees to attend training related to human trafficking;

             iv. providing new hire orientation on human rights and corporate

                  responsibility;



                                            16
Case 3:19-cv-02901-M Document 1 Filed 12/09/19                Page 17 of 38 PageID 17



            v. providing training and education to Best Western® branded hotels through

                webinars, seminars, conferences, and online portals;

           vi. developing and holding ongoing training sessions on human trafficking;

           vii. conducting audits of training protocols; or

          viii. providing checklists, escalation protocols and information to property

                management staff; or tracking performance indicators and key metrics on

                human trafficking prevention.

      g. Defendant Best Western is in an actual and/or apparent agency relationship with

         its Best Western® hotels offering public lodging services. This agency

         relationship was created and is maintained through Defendant Best Western’s

         exercise of an ongoing and systemic right of control over Best Western® hotels

         by Defendant Best Western’s operations, including the means and methods of

         how Best Western® hotels conduct daily business including:

            i. hosting online bookings on Defendant Best Western’s domain;

            ii. requiring Best Western® hotels to use Defendant Best Western’s customer

                rewards program;

           iii. setting parameters on employee wages;

           iv. making employment decisions;

            v. advertising for employment;

           vi. sharing profits;

           vii. standardized training methods for employees;

          viii. building and maintaining the facility in a manner specified by Best

                Western;



                                         17
Case 3:19-cv-02901-M Document 1 Filed 12/09/19               Page 18 of 38 PageID 18



           ix. standardized or strict rules of operation;

            x. regular inspection of the facility and operation by Best Western;

           xi. fixing prices; or

           xii. other actions that deprive Best Western Plus® hotels of any independence

                in business operations.

      h. Apparent agency also exists between Defendant Best Western and Best

         Western® hotels. Defendant Best Western holds out Best Western® hotels to the

         public as their direct alter-ego each possessing authority to act on the other’s

         behalf.

      i. Given Defendant Best Western’s public statements on behalf of its brand and the

         control it assumed in educating, implementing, and directing its hotels,

         Defendant Best Western breached its duties in the following ways:

            i. Failed (altogether or adequately) to distribute information to assist

                employees in identifying human trafficking;

            ii. Failed (altogether or adequately) to provide a process for escalating

                human trafficking concerns within the organization;

           iii. Failed (altogether or adequately) to mandate managers, employees, or

                owners attend training related to human trafficking;

           iv. Failed (altogether or adequately) to provide new hire orientation on

                human rights and corporate responsibility;

            v. Failed (altogether or adequately) to provide training and education on

                human trafficking through webinars, seminars, conferences, and online

                portals;



                                          18
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                               Page 19 of 38 PageID 19



                      vi. Failed (altogether or adequately) to develop and hold or require ongoing

                            training sessions on human trafficking; or

                      vii. Failed (altogether or adequately) to provide checklists, escalation

                            protocols and information to property management staff or tracking

                            performance indicators and key metrics on human trafficking prevention.

               j. For years, Defendant Best Western has demonstrated willful blindness to the

                    rampant sex trafficking occurring throughout its Best Western® brand across the

                    country. This entrenched apathy to the real risk of sex trafficking and pervasive

                    willful blindness to the role Best Western® hotels play in sex trafficking

                    facilitated the sex trafficking of Plaintiff F.M. at Best Western® hotels that forms

                    the basis of this complaint.

                        i. In February 2009, six (6) arrests were made for sex trafficking at a Best

                            Western® in Clackamas, Oregon. 25

                       ii. In May 2011, a man was arrested and criminally charged for sex

                            trafficking a fifteen (15) year old girl at a Best Western® in Quincy,

                            Massachusetts. 26

                      iii. In December 2013, a man was arrested for trafficking women out of a

                            Best Western® in Rockville, Maryland. 27

                      iv. In 2014, the city of Columbus, Ohio brought a nuisance claim for

                            allowing drug deals and sex trafficking at a Best Western® in Columbus,

25             Girl,            17,         found              in          Clackamas           prostitution           sting,
https://www.oregonlive.com/clackamascounty/2009/02/girl_17_found_in_clackamas_pro.html (last visited Dec. 6, 2019)
26              DA               says          girl               abducted          into            sex            slavery,
http://archive.boston.com/news/local/massachusetts/articles/2011/05/21/man_charged_with_abducting_teen_and_forcing_her_int
o_prostitution/ (last visited Dec. 6, 2019)
27 Inmate May Have Run Prostitution Ring From Jail, https://www.nbcwashington.com/news/local/Inmate-May-Have-Run-

Prostitution-Ring-From-Jail-236453261.html (last visisted Dec. 6, 2019)



                                                            19
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                Page 20 of 38 PageID 20



                             Ohio. 28

                        v. In February 2015, a man was arrested for running a sex trafficking

                             operation out of a Best Western® in Roseville, California.

                       vi. In July 2015, a man was arrested for trafficking women out of a Best

                             Western® in King of Prussia, Pennsylvania. 29

                      vii. In December 2015, a man was arrested for trafficking a 15 year-old out of

                             a Best Western® in South Plainfield, New Jersey. 30

                     viii. In December 2016, two (2) men were arrested for sex trafficking women

                             out of a Best Western® in Nashville, Tennessee. 31

                       ix. In May 2016, thirty-three (33) individuals, including two (2) pastors were

                             arrested on prostitution and trafficking charges for trafficking minors out

                             of a Best Western® in Knoxville, Tennessee. 32

                        x. In September 2016, a man was arrested at a Best Western® in Bensalem,

                             Pennsylvania for trafficking four women. 33

                       xi. In April 2017, two (2) people were arrested for sex trafficking a minor at

                             a Best Western® in Denton, Maryland. 34

                      xii. In July 2017, a man was arrested after trafficking three minors at a Best


28 Columbus Hotel To Stay Open Among Nuisance Pro, https://www.youtube.com/watch?v=tQ0avWxGHsI (last visited Dec. 6,
2019)
29
    Norristown-Area Prostitution Sentencings Begin Tuesday, https://patch.com/pennsylvania/norristown/norristown-area-
prostitution-sentencings-are-tuesday-0 (last visited Dec. 6, 2019)
30       Plainfield     man       who        recruited        teen   for      prostitution  gets       12-year       sentence,
https://www.nj.com/union/2015/12/plainfield_man_who_recruited_girl_for_prostitution.html (last visited Dec. 6, 2019)
31 https://fox17.com/community/nashville-neighborhood-watch/man-swallows-marijuana-cigarette-during-nashvilleprostitution-

sting-at-hotel
32 2 pastors, 32 others arrested in prostitution sting, https://www.wspa.com/news/2-pastors-charged-with-human-trafficking-

among-32-arrested-during-sting/1018484391 (last visited Dec. 6, 2019)
33     Pimp     Who     Ran     Prostitution     Operation      From   Bensalem      Motel Headed      To     State    Prison,
https://patch.com/pennsylvania/bensalem/pimp-who-ran-prostitution-operation-bensalem-motel-headed-state-prison (last visited
Dec. 6, 2019)
34 https://www.wmdt.com/2017/04/two-facing-human-trafficking-charges-for-reportedly-prostituting-child-fromdenton-hotel/




                                                             20
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                Page 21 of 38 PageID 21



                             Western® in Woodlawn, Maryland. 35

                     xiii.   In October 2017, a sixteen (16) year old girl was rescued from a Best

                             Western® in Arlington, Virginia, where she was being sex trafficked. 36

                     xiv. In December 2018, a husband and wife were arrested for engaging in an

                             interstate sex trafficking scheme at a Best Western® in Portsmouth, New

                             Hampshire. 37

                      xv. In March 2018, a man was investigated for recruiting high school students

                             to participate in his sex trafficking ring. Police arrested him and at a Best

                             Western® in Oklahoma City, Oklahoma with a woman he was selling for

                             sexual favors. 38

         50.       HYATT CORPORATION (“Hyatt”):

               a. Defendant Hyatt controls, owns, supervises, or operates the Hyatt House®

                    located at 2875 Parkwood Blvd, Frisco, TX 75034.

               b. Hyatt failed to implement and enforce any of their own policies and protect

                    Plaintiff F.M. from being trafficked.

               c. Founded in 1954, Hyatt represents that they have more than sixty-five (65) years

                    of experience in managing successful brands. From all of their Hyatt House®

                    properties, Defendant Hyatt receives an application fee, a lump sum payment,

                    royalties, and other ongoing financial benefits.


35      Son     of    prominent        defense    attorney      sentenced      to    2     years   in    prostitution    case,
https://www.baltimoresun.com/news/maryland/crime/bs-md-matthew-brown-sentencing-20170720-story.html (last visited Dec.
6, 2019)
36 2 men plead guilty to two different child sex trafficking operations, https://www.wusa9.com/article/news/local/2-men-plead-

guilty-to-two-different-child-sex-traffickingoperations/484712778 (last visited Dec. 6, 2019)
37 Husband, wife charged in sex trafficking, prostitution ‘scheme,’ https://www.seacoastonline.com/news/20181214/husband-

wife-charged-in-sex-trafficking-prostitution-scheme (last visited Dec. 6, 2019)
38   Prostitution ring targets Santa Fe students, https://www.edmondsun.com/news/prostitution-ring-targets-santa-fe-
students/article_e07be414-23f2-11e8-9b32-ffcbb9a0f9aa.html (last visited Dec. 6, 2019)



                                                             21
Case 3:19-cv-02901-M Document 1 Filed 12/09/19                Page 22 of 38 PageID 22



       d. Defendant Hyatt knew or should have known that the Hyatt House® where

            Plaintiff F.M. was trafficked for commercial sex was an area known for a high

            incidence of crime and prone to sex trafficking activity on and around the hotel

            premises, including when Plaintiff F.M. was trafficked.

       e. Despite having knowledge of the extensive prostitution and sex trafficking that

            occurs at hotels and specifically their hotels, Defendant Hyatt has repeatedly

            failed to thwart these activities.

       f.   Defendant Hyatt can exercise control over Hyatt House® hotels by:

                i. distributing information to assist employees in identifying human

                    trafficking;

               ii. providing a process for escalating human trafficking concerns within the

                    organization;

               iii. requiring all employees to attend training related to human trafficking;

               iv. providing new hire orientation on human rights and corporate

                    responsibility;

                v. providing training and education to Hyatt House® branded hotels through

                    webinars, seminars, conferences, and online portals;

               vi. developing and holding ongoing training sessions on human trafficking;

              vii. conducting audits of training protocols; or

             viii. providing checklists, escalation protocols and information to property

                    management staff; or tracking performance indicators and key metrics on

                    human trafficking prevention.




                                                 22
Case 3:19-cv-02901-M Document 1 Filed 12/09/19                Page 23 of 38 PageID 23



       g. Defendant Hyatt is in an actual and/or apparent agency relationship with its

          Hyatt House® hotels offering public lodging services. This agency relationship

          was created and is maintained through Defendant Hyatt’s exercise of an ongoing

          and systemic right of control over Hyatt House® hotels by Defendant Hyatt’s

          operations, including the means and methods of how Hyatt House® hotels

          conduct daily business including:

              i. hosting online bookings on Defendant Hyatt’s domain;

             ii. requiring Hyatt House® hotels to use Defendant Hyatt’s customer

                 rewards program;

             iii. setting parameters on employee wages;

             iv. making employment decisions;

              v. advertising for employment;

             vi. sharing profits;

            vii. standardized training methods for employees;

            viii. building and maintaining the facility in a manner specified by Hyatt;

             ix. standardized or strict rules of operation;

              x. regular inspection of the facility and operation by Hyatt;

             xi. fixing prices; or

            xii. other actions that deprive Hyatt Place® hotels of any independence in

                 their business operations.

       h. Apparent agency also exists between Defendant Hyatt and Hyatt House® hotels.

          Defendant Hyatt holds out Hyatt House® hotels to the public as their direct alter-

          ego each possessing authority to act on the other’s behalf.



                                          23
Case 3:19-cv-02901-M Document 1 Filed 12/09/19             Page 24 of 38 PageID 24



       i. Given Defendant Hyatt’s public statements on behalf of its brand and the control

          it assumed in educating, implementing, and directing its hotels, Defendant Hyatt

          breached its duties in the following ways:

              i. Failed (altogether or adequately) to distribute information to assist

                  employees in identifying human trafficking;

              ii. Failed (altogether or adequately) to provide a process for escalating

                  human trafficking concerns within the organization;

             iii. Failed (altogether or adequately) to mandate managers, employees, or

                  owners attend training related to human trafficking;

             iv. Failed (altogether or adequately) to provide new hire orientation on

                  human rights and corporate responsibility;

              v. Failed (altogether or adequately) to provide training and education on

                  human trafficking through webinars, seminars, conferences, and online

                  portals;

             vi. Failed (altogether or adequately) to develop and hold or require ongoing

                  training sessions on human trafficking; or

            vii. Failed (altogether or adequately) to provide checklists, escalation

                  protocols and information to property management staff or tracking

                  performance indicators and key metrics on human trafficking prevention.

       j. Defendant Hyatt has demonstrated willful blindness to the rampant sex

          trafficking occurring throughout its hotels across the country. This entrenched

          apathy to the real risk of sex trafficking and pervasive willful blindness to the

          role Hyatt® hotels play in sex trafficking facilitated the sex trafficking of



                                          24
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                        Page 25 of 38 PageID 25



                  Plaintiff F.M. at Hyatt® hotels that forms the basis of this complaint.

                       i. In September 2019, a man was taken into custody after police said a

                           housekeeper was sexually assaulted inside a room at a Hyatt® House/Oak

                           Brook hotel. 39

                      ii. In August of 2017, data from Houston’s Police Department shows that

                           some of Houston's highest rated hotels have topped a list of locations

                           where prostitution arrests were made. This data included addresses for

                           all prostitution arrests made at Houston hotels from Jan. 1, 2012, through

                           July 7, 2017, with the Hyatt® Regency at one hundred and thirty-six

                           (136) arrests. 40

                      iii. In February of 2018, a young woman filed a lawsuit in Harris County,

                           Texas against prominent hotel chains, truck stop chains, and the

                           Backpage.com website. One of the hotel chains names in the lawsuit was

                           the Hyatt Hotels Corporation. 41

                      iv. In 2013, police responded to a call from a Hyatt® Regency in Braintree,

                           Massachusetts. There they rescued a woman who had been trafficked

                           from Maine and kept against her will. 42

                       v. In 2008, a 21 year old concierge employee at the Hyatt® Regency in

                           Kyiv, Ukraine was arrested for involvement in a trafficking ring hosted

                           at the hotel. The employee made $100 of the $500/hourly fee the clients

39
   1 in custody after Oak Brook Hyatt House hotel housekeeper sexually assaulted, https://abc7chicago.com/1-in-
custody-after-oak-brook-hotel-housekeeper-sexually-assaulted/5527889/ (last visited Dec. 6, 2019)
40
          https://www.chron.com/news/houston-texas/houston/article/Houston-s-most-popular-hotels-for-prostitution-
11744958.php#photo-13664781
41
   https://www.dailykos.com/stories/2018/2/6/1737587/-Sex-trafficked-child-sues-major-hotel-truck-stop-chains-for-
complicity-profiting-off-victims
42
   https://www.enterprisenews.com/news/20160129/local-motels-hotels-are-hotbeds-for-sex-trafficking


                                                       25
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                          Page 26 of 38 PageID 26



                            paid. The employee told police his managers were aware of the business

                            of procuration of women onsite. 43

        51.        RED LION HOTELS CORPORATION (“RLH Corporation”):

              a. Defendant RLH Corporation owns, supervises, or operates the America’s Best

                   Value Inn® located at 2611 W Airport Fwy, Irving, TX 75062. RLH Corporation

                   failed to implement and enforce any of its own policy or policies and protect

                   Plaintiff F.M. from being sex trafficked.

              b.   RLH Corporation knew or should have known that the America’s Best Value

                   Inn® hotel where Plaintiff F.M. was trafficked was an area known for high

                   incidence of crime and prone to sex trafficking activity on and around the hotel

                   premises, including when Plaintiff F.M. was trafficked. 44

              c.   Despite having knowledge of the extensive prostitution and sex trafficking that

                   occurs at its hotels, Defendant RLH Corporation has repeatedly failed to stop

                   these actions.

              d.   Defendant RLH Corporation exercised could have control over America’s Best

                   Value Inn® hotels by:

                        i. distributing information to assist employees in identifying human

                            trafficking;

                       ii. providing a process for escalating human trafficking concerns within the

                            organization;

                       iii. requiring employees to attend training related to human trafficking;

43
   https://www.kyivpost.com/article/content/ukraine-politics/hyatt-regency-concierge-arrested-in-prostitution-b-
30822.html
44
   Irving Police Draw Attention To Human Sex Trafficking With Red ‘X’,
https://dfw.cbslocal.com/2019/02/07/irving-police-attention-human-sex-trafficking-red-x/ (last visited Dec. 6, 2019)


                                                        26
Case 3:19-cv-02901-M Document 1 Filed 12/09/19            Page 27 of 38 PageID 27



            iv. providing new hire orientation on human rights and corporate

                 responsibility;

             v. providing training and education to America’s Best Value Inn® branded

                 hotels through webinars, seminars, conferences, and online portals;

            vi. developing and holding ongoing training sessions on human trafficking;

                 or

            vii. providing checklists, escalation protocols and information to property

                 management staff; or tracking performance indicators and key metrics on

                 human trafficking prevention.

      e. RLH Corporation was in an actual and/or apparent agency relationship with

         America’s Best Value Inn® branded hotels offering public lodging services in the

         hotel. This agency relationship was created through Defendant RLH

         Corporation’s exercise of an ongoing and systemic right of control over

         America’s Best Value Inn® hotels by Defendant RLH Corporation’s operations,

         including the means and methods of how America’s Best Value Inn® branded

         hotels conducted daily business through one or more of the following actions:

              i. hosting online bookings on Defendant RLH Corporation’s domain;

             ii. requiring America’s Best Value Inn® branded hotels to use Defendant

                 RLH Corporation’s customer rewards program;

            iii. setting employee wages;

            iv. making employment decisions;

             v. advertising for employment;

            vi. sharing profits;



                                         27
Case 3:19-cv-02901-M Document 1 Filed 12/09/19                Page 28 of 38 PageID 28



            vii. standardized training methods for employees;

           viii. building and maintaining the facility in a manner specified by the owner;

             ix. standardized or strict rules of operation;

              x. regular inspection of the facility and operation by owner;

             xi. fixing prices; or

            xii. other actions that deprive America’s Best Value Inn® branded hotels of

                  independence in business operations.

      f. An apparent agency also exists between Defendant RLH Corporation and

         America’s Best Value Inn® hotels. Defendant RLH Corporation held out

         America’s Best Value Inn® branded hotels to the public as possessing authority to

         act on its behalf.

      g. Given Defendant RHL Corporation’s public statements on behalf of its hotel

         brands and the control it assumed in educating, implementing, and directing its

         branded hotels, including America’s Best Value Inn® branded hotels, Defendant

         RLH Corporation breached its duties in the following ways:

              i. Failed (altogether or adequately) to distribute information to assist

                  employees in identifying human trafficking;

             ii. Failed (altogether or adequately) to provide a process for escalating

                  human trafficking concerns within the organization;

             iii. Failed (altogether or adequately) to mandate managers, employees, or

                  owners attend training related to human trafficking;

             iv. Failed (altogether or adequately) to provide new hire orientation on

                  human rights and corporate responsibility;



                                          28
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                             Page 29 of 38 PageID 29



                       v. Failed (altogether or adequately) to provide training and education on

                            human trafficking through webinars, seminars, conferences, and online

                            portals;

                      vi. Failed (altogether or adequately) to develop and hold or require ongoing

                            training sessions on human trafficking; or

                      vii. Failed (altogether or adequately) to provide checklists, escalation

                            protocols and information to property management staff or tracking

                            performance indicators and key metrics on human trafficking prevention.

             h. For years, Defendant RLH Corporation has demonstrated willful blindness to the

                  rampant culture of sex trafficking which tragically occurs on its America’s Best

                  Value Inn® branded properties throughout the country. This same entrenched,

                  pervasive willful blindness to sex trafficking facilitated the sex trafficking of

                  Plaintiff F.M. at America’s Best Value Inn® hotels that forms the basis of this

                  complaint.

                        i. In December 2014, two men were charged with human trafficking and

                            related charges after two women traveling with them were found held

                            against their will at an America's Best Value Inn in Princess Anne. 45

                       ii. In January 2018, Lubbock man arrested in Clovis at an America’s Best

                            Value Inn for kidnapping and sex trafficking. 46

                      iii. In March 2018, Austin police charged a man after they believe he




45 2 men held on human trafficking charges, https://www.usatoday.com/story/news/nation/2014/12/02/human-trafficking-

charges-maryland/19789031/ (last visited Dec. 6, 2019)
46 Lubbock man arrested in Clovis for kidnapping and sex trafficking, https://abc7amarillo.com/news/local/lubbock-man-

arrested-for-kidnapping-and-sex-trafficking (last visited Dec. 6, 2019)



                                                         29
     Case 3:19-cv-02901-M Document 1 Filed 12/09/19                                Page 30 of 38 PageID 30



                              trafficked a 17-year-old girl for sex at an America’s Best Value Inn. 47

                        iv. In May 2019, Nine women, ages 18 to 25, were rescued in a three-day

                              sex trafficking sting centered in Killeen, Texas at an America’s Best

                              Value Inn. 48

                                D.       THE SEX TRAFFICKING OF F.M.

         52.        The facts alleged herein stem from a sex trafficking ring operating in Irving,

Texas. While victimized by her traffickers, F.M. was subject to repeated instances of rape,

physical abuse, verbal abuse, exploitation, psychological torment, kidnapping, and false

imprisonment at the Defendants’ hotels.

         53.       At the age of four (4), F.M. was sold to her first trafficker by her father who in

return received drugs to sustain his crack addiction. F.M. was given unidentified pills by her

trafficker on an average of 5-10 times per day. F.M.’s traffickers would tie her and the other

children up and place them blindfolded in the back of a van. When the children arrived at the

Defendants’ hotels the hotel bellmen would be there to meet them and sent them to assigned

hotel rooms where buyers would be waiting for them.

         54.       F.M. was bound and blindfolded and brought to assigned rooms where “johns”

were awaiting F.M. and other trafficked minors. F.M. was then restrained to the bed and forced

to perform vaginal, oral, and anal intercourse. These forced sexual acts occurred at the

Defendants’ Best Western® and Hyatt Hotels® in Irving and Frisco, Texas, respectively.

         55.       There was often a lot of blood left in puddles/splatters around the rooms when the

children exited.

47 Man charged after trafficking 17-year-old in motel, police say, https://www.kvue.com/article/news/local/man-charged-after-
trafficking-17-year-old-in-motel-police-say/269-525740575 (last visited Dec. 6, 2019)
48
   Nine women rescued, 15 people arrested in sex trafficking sting in Killeen, http://kdhnews.com/news/crime/nine-women-
rescued-people-arrested-in-sex-trafficking-sting-in/article_ca62c970-7678-11e9-befb-9f621a0301b8.html (last visited Dec. 6,
2019)



                                                             30
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                Page 31 of 38 PageID 31



       56.     While in the possession of her first trafficker, F.M. was fed sporadically—once

every three days—and her clothing was rarely washed. F.M. was kept in a dog cage and when

fed, her meal was provided in a dog bowl. As a result, F.M. displayed signs of poor hygiene,

malnourishment, and systematic abuse.

       57.     Advertisements of F.M. and the other trafficked minors were posted on Craigslist.

       58.     At the age of eighteen (18), F.M. was trafficked by a second man who coerced her

into recruiting other women, but she was unsuccessful in doing so. This man used weaponry as

an intimidation tactic and often punished F.M. and the other trafficked women violently.

       59.     F.M. was given to her third and last trafficker in her twenties (20s). She was

trafficked out of America’s Best Value Inn in Irving, Texas. F.M.’s trafficker frequented the

America’s Best Value Inn where he would force her to have sexual intercourse with the hotel’s

maintenance man to keep the sex trafficking a secret.

       60.     While in the possession of her third trafficker, F.M. was hospitalized for an

infection. Since F.M. could not “work,” F.M.’s trafficker punished her 2-year old son. This man

and his friend raped her toddler-son whose genitalia was brutally harmed in the process. F.M.

was also subjected to witness the rape of other infants by this same man. This was F.M.’s

punishment for not working.

       61.     F.M.’s traffickers controlled her by making her dependent on meth, crack

cocaine, cocaine, and marijuana.

       62.     F.M. was violently abused on multiple occasions. There was often large amounts

of blood left in the hotel rooms. On one occasion at a Best Western®, F.M. was violently

penetrated by a buyer and a hotel occupant notified the authorities and she was transported to the

hospital and diagnosed with “internal bruising.”



                                               31
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                  Page 32 of 38 PageID 32



        63.       F.M. had prominent and visible injuries that were observable by hotel staff and

patrons.

        64.       Prior to, during, and following the incidents described herein, the Defendants had

actual and/or constructive notice of drug dealing, prostitution, and/or general safety concerns at

their hotels, including, but not limited to, video surveillance of their hotels, as well as oral or

written complaints regarding said suspicious activity. The Defendants failed to take any actions

to curtail these activities.

        65.        Had the Defendants been paying attention to the activities being conducted at

their hotels and on their hotel, the apparent red flags outlined above would have been impossible

to miss.

             E.    THE DEFENDANTS FACILITATED THE TRAFFICKING OF F.M.

        66.        Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation profited from the sex trafficking of F.M. and knowingly or negligently aided and

engaged with her trafficker in his sex trafficking venture. The Defendants leased rooms to F.M.’s

trafficker when they knew, or should have known, that he was using their room to imprison

F.M., physically assault her, and subject her to repeated exploitation as he forced her into sexual

servitude.

        67.       Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation knew, or should have known, that F.M. was being trafficked and that the Defendants

Best Western Plus®, Hyatt House®, and America’s Best Value Inn were knowingly benefiting

financially from said exploitation, because F.M.’s trafficker frequented the Defendants’ hotels.

        68.       Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation knew, or should have known, that F.M. was being trafficked because F.M. constantly



                                                  32
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                 Page 33 of 38 PageID 33



entertained traffic to appease her traffickers’ demands, and entered and left the establishments

blindfolded, behavior that indicated her traffickers were using the Defendants’ hotel for an illegal

sex trafficking venture.

       69.      Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation actively participated in this illegal endeavor by knowingly or negligently providing

lodging to F.M.’s trafficker in which to harbor F.M. while he was trafficking her.

       70.     Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation profited from the sex trafficking of F.M. and knowingly or negligently aided and

participated with F.M.’s traffickers in their criminal venture. The Defendant took no action as

F.M. repeatedly visited the hotel, often with different guests, without any luggage, blindfolded,

and exhibiting signs of malnourishment.

       71.      Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation actively participated in this illegal endeavor by knowingly or negligently providing

lodging to those who purchased sex from F.M. in which to harbor F.M. while she was being

trafficked.

       72.      The Defendants had the opportunity to stop F.M.’s traffickers and offenders like

them from victimizing F.M. and others like her.           Instead, the Defendants failed to take

reasonable measures to stop sex trafficking from occurring at its hotels.

       73.      The Defendants financially benefited from the sex trafficking of F.M., and other

victims like her, and developed and maintained business models that attract and foster the

commercial sex market for traffickers and buyers alike.

       74.      Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation enjoy the steady stream of income that sex traffickers bring to its budget level



                                                33
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                  Page 34 of 38 PageID 34



hotel brands, such as Best Western Plus®, Hyatt House®, and America’s Best Value Inn.

       75.      Best Western International, Inc., Hyatt Corporation, and Red Lion Hotels

Corporation financially benefit from its ongoing reputation for privacy, discretion, and the

facilitation of commercial sex.

       76.       The Defendants failed to take any steps to alert the authorities, properly

intervene in the situation, or take reasonable security steps to improve awareness of sex

trafficking and/or prevent sexual exploitation on its hotels.

       77.      The Defendants maintained their deficiencies to maximize profits by reducing

the cost of training employees and managers of how to spot the signs of human trafficking and

sexual exploitation and what steps to take; not refusing room rentals, or reporting guests to law

enforcement, in order to maximize the number of rooms occupied and the corresponding rates,

even if the rooms rented were to sex traffickers or buyers; and lowering security costs by not

having proper security measures, including, but not limited to, employing qualified security

officers to actively combat human trafficking and sexual exploitation.

       78.       As a direct and proximate result of these egregious practices on the part of the

Defendants, F.M. and victims of sex trafficking and exploitation like her have been permanently

injured and damaged physically, emotionally, psychologically, and financially.

                                     CAUSES OF ACTION

                     A. COUNT ONE – 18 U.S.C §1595 (“TVPRA”)

       79.      The Plaintiff F.M. incorporates each foregoing allegation.

       80.      F.M. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and

is therefore entitled to bring a civil action under 18 U.S.C. §1595.




                                                 34
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                Page 35 of 38 PageID 35



       81.      The Defendants’ acts, omissions, and commissions, taken separately and/or

together, outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, the Defendants

had a statutory obligation not to benefit financially from a venture that they knew, or should have

known, to engage in violations of 18 U.S.C. §1591 (a). At all relevant times, the Defendants

breached this duty by participating in, and facilitating, the harboring and providing F.M. for the

purposes of commercial sex induced by force, fraud, or coercion, by their acts, omissions, and

commissions.

       82.      The Defendants have financially benefited as a result of these acts, omissions,

and/or commissions by keeping operating costs low, and maintaining the loyalty of the segment

of their customer base that seeks to participate in the sex trade. Moreover, the Defendants

directly benefitted from the trafficking of F.M. on each occasion they received payment for

rooms that she was being kept in at the Defendants’ hotels. The actions, omissions, and/or

commissions alleged in this pleading were the but for and proximate cause of F.M.’s injuries and

damages.

       83.     F.M. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at the Defendants’ hotels and properties in violation of 18

U.S.C. §1591 (a).

       B. COUNT TWO – TEXAS CIVIL PRACTICE & REMEDIES CODE § 98.002

       84.     The Plaintiff F.M. incorporates each foregoing allegation.

       85.      J.C. is a victim of sex trafficking within the meaning of Texas Penal Code

§20A.02(a)(7)(A) and is therefore entitled to bring a civil action under Texas Civ. Prac. & Rem.

§ 98.002.




                                                35
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                 Page 36 of 38 PageID 36



        86.     The Defendants’ acts, omissions, and commissions, taken separately and/or

together, outlined above, constitute a violation of Texas Civ. Prac. & Rem. § 98.002 in that at all

relevant times, the Defendants breached their duties by participating in, and facilitating, the

harboring and providing of F.M. for the purposes of commercial sex and intentionally or

knowingly benefitted from participating in a venture that trafficked F.M.

        87.      The Defendants have financially benefited as a result of these acts, omissions,

and/or commissions by keeping operating costs low, and maintaining the loyalty of the segment

of their customer base that seeks to participate in the sex trade. Moreover, the Defendants

directly benefitted from the trafficking of F.M. on each occasion they received payment for

rooms that she was being kept in at the Defendants’ hotels. The actions, omissions, and/or

commissions alleged in this pleading were the but-for and proximate cause of F.M.’s injuries and

damages.

        88.     F.M. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at the Defendants’ hotels and properties in violation of

Texas Penal Code §20A.02(a)(7)(A).

                                     PRAYER FOR RELIEF
        WHEREFORE based on the forgoing the Plaintiff seeks injunctive relief in the form of a

judgment requiring the Defendants to institute sufficient audits, policies, rules, and requirements

of their employees, agents, franchisees, contractors, and/or all others operating under their flag,

logo, trademark, or advertising umbrella to insure that the actions and activities outlined above no

longer occur and may not serve in the future to jeopardize the health and safety of individuals

similarly situated to the Plaintiff herein.

        AND WHEREFORE on the basis of the foregoing, the Plaintiff requests that a jury be

selected to hear this case and render a verdict for the Plaintiff, and against the Defendant, and

                                                36
   Case 3:19-cv-02901-M Document 1 Filed 12/09/19                   Page 37 of 38 PageID 37



that the jury selected award damages to the Plaintiff in an amount which will effectively prevent

other similarly caused acts and adequately reflects the enormity of the Defendant’s wrongs and

injuries to the Plaintiff due to the Defendant’s faulty conduct, including but not limited to:

           a. All available compensatory damages for the described losses with respect to each

               cause of action;

           b. past and future medical expenses, as well as the costs associated with past and

               future life care;

           c. past and future lost wages and loss of earning capacity;

           d. past and future emotional distress;

           e. consequential and/or special damages;

           f. all available noneconomic damages, including without limitation pain, suffering,

               and loss of enjoyment of life;

           g. punitive damages with respect to each cause of action;

           h. reasonable and recoverable attorneys' fees;

           i. costs of this action; and

           j. pre-judgment and all other interest recoverable

       Further, the Plaintiff requests that the Court enter judgment consistent with the jury's

verdict, and prays for any other damages and equitable relief the Court or jury deems appropriate

under the circumstances.

                                   DEMAND FOR JURY TRIAL

       The Plaintiff demands a trial by jury on all issues so triable in this civil action.

Dated: December 9, 2019




                                                  37
Case 3:19-cv-02901-M Document 1 Filed 12/09/19     Page 38 of 38 PageID 38



                                Respectfully submitted,

                                THE LANIER LAW FIRM, P.C.

                                /s/ W. Mark Lanier                   .
                                W. Mark Lanier
                                Texas State Bar No.: 11934600
                                WML@lanierlawfirm.com
                                Monica Cooper
                                State Bar No.: 24071344
                                Monica.Cooper@lanierlawfirm.com
                                10940 W. Sam Houston Pwky North, Suite 100
                                Houston, Texas 77064
                                Telephone: (713) 659-5200
                                Facsimile: (713) 659-2204

                                Attorneys for Plaintiff F.M.




                                  38
